Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim1 is objected to because of the following informalities:  claim 1 recites “to amplifier” in line in line 7. This appears to be a typo and is interpreted to be “to amplify.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The required outer diameter is therefore indefinite.
The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The difference between the first and second diameter is therefore indefinite.
The term “about” in claim 10 is a relative term which renders the claim, as well as its dependent claims 11-13, indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The required stretched length is therefore indefinite. Further, claim 10 recites “a unit length,” but it fails to define a unit length, therefore, the stretched length as defined by “a unit length” is not distinctly pointed out.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0156605 (Richardson) in view of US 7,072,101 (Kapteyn) and US 2010/0238452 (Vanholsbeeck).
For claim 1, Richardson teaches a femtosecond laser device  (fig. 1 and 27) comprising: 
a pulse oscillator configured to generate a laser pulse (fig. 1 and 27, 10, [0105] and [0112]); 
a pulse width stretcher configured to stretch a width of the laser pulse (fig. 1 and 27, 128, [0102]);
 5a pulse width compressor connected to the pulse width stretcher to compress the width of the laser pulse (fig. 1 and 27, 146, [0102]); a pulse amplifier disposed between the pulse width compressor and the pulse width stretcher to amplify an intensity of the laser pulse (fig. 1 and 27, 68a, 68b, and 96, [0102]); and an optical fiber connected between the 10pulse width amplifier and the pulse width stretcher (fig. 27, fiber between 330 and 130, [0184]).
Richardson does not teach the optical fiber is part of a nonlinear pulse attenuator including between the 10pulse width amplifier and the pulse width stretcher, the optical fiber deformed to have a spiral shape, a stretched length, or a twisting.
However, Kapteyn teaches a chirped pulse amplification system similar to Richardson’s (fig. 3) includes a high order dispersion correction between the stretcher and the amplifier (fig. 3, 308 between 306 and 314) in order to correct for higher order dispersion (col. 6, l. 59-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a high order dispersion correction (i.e. a nonlinear pulse attenuator) with the optical fiber between the stretcher and the amplifier in the device of Richardson in order to correct for higher order dispersion as taught by Kapteyn.
The combination of Richardson and Kapteyn does not provide details of the high order dispersion correction (i.e. a nonlinear pulse attenuator). In particular, the previous combination does not teach the optical fiber deformed to have a spiral shape, a stretched length, or a twisting. However, Vanholsbeeck does teach the optical fiber used for dispersion compensation is deformed to have a spiral shape, a stretched length, or a twisting (fig. 1, 5 and 3, [0069] and [0072]) in order to adjust dispersion ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Vanholsbeeck’s dispersion compensation (nonlinear pulse attenuator) in the device of the previous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Vanholsbeeck’s dispersion compensation structure (nonlinear pulse attenuator) as a simple substitution for the generic dispersion correction device of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides a particular means to perform dispersion correction.  See MPEP 2143 I.B.
Note that while claim 1 refers to “a nonlinear pulse attenuator” as opposed to a dispersion correction device, the label does not appear to distinguish the claimed invention from the prior art as the prior art has the same structure as the claimed nonlinear pulse attenuator.
For claim 2, Vanholsbeeck teaches the nonlinear pulse attenuator further includes a bobbin for winding the optical fiber ([0072]).
	For claim 4, the combination does not teach the bobbin has a 20length that is at least 15 times a thickness of the optical fiber. However, Vanholsbeeck does teach wrapping 4 m of fiber and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a suitable length of the bobbin including at least 15 times a thickness of the optical fiber in order to be able wrap 4 meters around the bobbin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 For claim 8, Vanholsbeeck teaches the bobbin includes a circular tube or a circular cylinder ([0072]).
For claim 9, Vanholsbeeck teaches the nonlinear pulse attenuator further includes an optical fiber stretcher for stretching the optical fiber ([0072]).
For claim 10, Vanholsbeeck teaches the fiber is stretched ([0072]) but does not explicitly state the optical fiber stretcher stretches the optical fiber so that the optical fiber has the stretched length that is about 5 % of a unit length. However, a “unit length” is not specifically defined by claim 10, and a “unit length” may be arbitrarily defined as 20 times the amount the fiber is stretched such that the optical fiber stretcher stretches the optical fiber so that the optical fiber has the stretched length that is about 5 % of a unit length.
Allowable Subject Matter
Claims 5, 7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 5-7, the art cited in the rejection of claim 2 above represents the closest prior art of record. However, it does not teach the first and second bobbin having a different diameter in combination with the other claimed elements, and there is no suggestion or motivation to amend the prior art to meet the claimed limitation. For claims 14-16, the art cited in the rejection of claim 11 above represents the closest prior art of record. However, it does not teach an optical fiber twister in combination with the other claimed elements, and there is no suggestion or motivation to amend the prior art to meet the claimed limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828